Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
The following is a non-Final Office Action. 
In response to Examiner’s communication on 8/5/2021, Applicant Request for Continuation Examination on 1/5/2021. Amended Claim 1, 7, 14. Cancelled 4, 10, 17.


Claims 1, 3, 5-7, 9, 11-14, 16, and 18-23 are now pending in this application and have been examined. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2022 has been entered. 




	
Response to Amendment
Applicant's amendments to Claims 1, 7, 14 are sufficient to overcome the 35 112(b) rejections set forth in the previous action. Therefore, the 35 112(b) rejections are withdrawn. 

Applicant's amendments to claims 1, 7, 14 are not sufficient to overcome the 35 USC 101 rejections set forth in the previous action. Therefore, these rejections are maintained. 


Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. Therefore, these rejections are maintained. 

Applicant submits, “… Applicant's amended independent claim 1 is directed to a system for dispatching a dispatch specialist in response to an incident by, inter alia, "responsive to determining that the data indicates that at least one of the threshold values for the plurality of escalation control thresholds has been surpassed, identify, based on accessing a database comprising a plurality of dispatch specialists, a sorted list of available dispatch specialists by excluding dispatch specialists that: are unavailable, work in a group not associated with the dispatch, or have a time conflict; identifying from the sorted list of available dispatch specialists, an available dispatch specialist occupying a top-most entry of the sorted list to manage fulfillment of the dispatch, the top-most entry of the sorted list being determined by considering: proximity of each of the available dispatch specialists to the incident and a customer service rating of each of the available dispatch specialists." (Emphasis added). Amended independent claims 7 and 14 recite similar limitations. The configuration of amended claims 1, 7, and 14 "address and overcome the technical problems associated with known dispatch systems..., one or more aspects of the disclosure provide techniques for using systemic logic based on one or more escalation control thresholds to manage fulfillment of a dispatch." (Present application, paragraph [0003]). Applicant's amended independent claim 1 and similarly amended independent claims 7 and 14 applies systemic logic for improving a dispatch based on one or more escalation control thresholds by being "responsive to determining that the data indicates that at least one of the threshold values for the plurality of escalation control thresholds has been surpassed, identify...an available dispatch specialist occupying a top-most entry of the sorted list to manage fulfillment of the dispatch." (Emphasis added). Accordingly, Application respectfully submits under a streamlined analysis and under Prong One of Step 2A that the recitations of the amended independent claims improve upon and increase the efficiencies of dispatch system technologies by at least providing a technical solution to "the technical problems associated with known dispatch systems."...the recitations of the amended independent claims utilizing algorithms for (1) "excluding dispatch specialists that: are unavailable, work in a group not associated with the dispatch, or have a time conflict," and (2) determining the top-most entry of the sorted list "by considering: proximity of each of the available dispatch specialists to the incident and a customer service rating of each of the available dispatch specialists" are not in a group of (a) mathematical concepts, (b) certain methods of organizing human activities, or (c) mental processes and thus are not abstract under Prong One of Revised Step 2A....the amended present independent claims are patent-eligible and recite meaningful limitations of at least "the top-most entry of the sorted list being determined by considering: proximity of each of the available dispatch specialists to the incident and a customer service rating of each of the available dispatch specialists" integrated into a practical application of at least "identify from the sorted list of available dispatch specialists, an available dispatch specialist occupying a top-most entry of the sorted list to manage fulfillment of the dispatch," similar to EXAMPLE 41 of the 2019 PEG that found a judicial exception integrated into a practical application through recitation of a meaningful limitation of "receiving the plaintext word signal at the first computer terminal, transforming the plaintext word signal to one or message   block  word  signals MA, and     transmitting  the  encoded  ciphertext word signal...integrates the expectation into a practical application."...” The Examiner respectfully disagrees.

Analyzing under Step 2A, Prong 1:
The limitations regarding, ...initiate a dispatch of a dispatch vehicle in response to receiving, from ... with a user involved in an incident, a request for the dispatch after an incident; receive threshold values for each of a plurality of escalation control thresholds related to the dispatch, wherein the plurality of escalation control thresholds comprises: a predictive estimated time of arrival (ETA) of the dispatch vehicle determined based on ...,  a maximum number of ETA extensions, wherein the number of ETA extensions is a number of predetermined time periods of extension beyond the predictive ETA requested by ... for arrival at a location of the incident, and a maximum number of dispatches, wherein the number of dispatches is a number of times a dispatch of a new dispatch vehicle is initiated for the same incident due to cancelation of a previous dispatch vehicle; activate a dispatch timer associated with the dispatch and configured to automatically expire upon receipt of a dispatch arrival confirmation; receive, from one or more ..., data associated with each of the plurality of escalation control thresholds for each of the dispatch vehicles; responsive to determining that the data indicates that at least one of the threshold values for the plurality of escalation control thresholds has been surpassed, identify, based on accessing a ... comprising a plurality of dispatch specialists, a sorted list of available dispatch specialists by excluding dispatch specialists that: are unavailable, work in a group not associated with the dispatch, or have a time conflict; identify from the sorted list of available dispatch specialists, an available dispatch specialist occupying a top-most entry of the sorted list to manage fulfillment of the dispatch, the top-most entry of the sorted list being determined by considering: proximity of each of the available dispatch specialists to the incident and a customer service rating of each of the available dispatch specialists; send, to ... the available dispatch specialist, a notification indicating dispatch management responsibilities; and responsive to automatically transmitted locational information received from the ... indicating the dispatch arrival confirmation, automatically deactivate the dispatch timer...,under the broadest reasonable interpretation, may be interpreted to include a human reasonably using a human mind through human observation and using pen and paper to, ...initiate a dispatch of a dispatch vehicle in response to receiving, from ... with a user involved in an incident, a request for the dispatch after an incident; receive threshold values for each of a plurality of escalation control thresholds related to the dispatch, wherein the plurality of escalation control thresholds comprises: a predictive estimated time of arrival (ETA) of the dispatch vehicle determined based on ...,  a maximum number of ETA extensions, wherein the number of ETA extensions is a number of predetermined time periods of extension beyond the predictive ETA requested by ... for arrival at a location of the incident, and a maximum number of dispatches, wherein the number of dispatches is a number of times a dispatch of a new dispatch vehicle is initiated for the same incident due to cancelation of a previous dispatch vehicle; activate a dispatch timer associated with the dispatch and configured to automatically expire upon receipt of a dispatch arrival confirmation; receive, from one or more ..., data associated with each of the plurality of escalation control thresholds for each of the dispatch vehicles; responsive to determining that the data indicates that at least one of the threshold values for the plurality of escalation control thresholds has been surpassed, identify, based on accessing a ... comprising a plurality of dispatch specialists, a sorted list of available dispatch specialists by excluding dispatch specialists that: are unavailable, work in a group not associated with the dispatch, or have a time conflict; identify from the sorted list of available dispatch specialists, an available dispatch specialist occupying a top-most entry of the sorted list to manage fulfillment of the dispatch, the top-most entry of the sorted list being determined by considering: proximity of each of the available dispatch specialists to the incident and a customer service rating of each of the available dispatch specialists; send, to ... the available dispatch specialist, a notification indicating dispatch management responsibilities; and responsive to automatically transmitted locational information received from the ... indicating the dispatch arrival confirmation, automatically deactivate the dispatch timer...  ; therefore, the claims are directed to a mental process. 

Further, ...initiate a dispatch of a dispatch vehicle in response to receiving, from ... with a user involved in an incident, a request for the dispatch after an incident; receive threshold values for each of a plurality of escalation control thresholds related to the dispatch, wherein the plurality of escalation control thresholds comprises: a predictive estimated time of arrival (ETA) of the dispatch vehicle determined based on ...,  a maximum number of ETA extensions, wherein the number of ETA extensions is a number of predetermined time periods of extension beyond the predictive ETA requested by ... for arrival at a location of the incident, and a maximum number of dispatches, wherein the number of dispatches is a number of times a dispatch of a new dispatch vehicle is initiated for the same incident due to cancelation of a previous dispatch vehicle; activate a dispatch timer associated with the dispatch and configured to automatically expire upon receipt of a dispatch arrival confirmation; receive, from one or more ..., data associated with each of the plurality of escalation control thresholds for each of the dispatch vehicles; responsive to determining that the data indicates that at least one of the threshold values for the plurality of escalation control thresholds has been surpassed, identify, based on accessing a ... comprising a plurality of dispatch specialists, a sorted list of available dispatch specialists by excluding dispatch specialists that: are unavailable, work in a group not associated with the dispatch, or have a time conflict; identify from the sorted list of available dispatch specialists, an available dispatch specialist occupying a top-most entry of the sorted list to manage fulfillment of the dispatch, the top-most entry of the sorted list being determined by considering: proximity of each of the available dispatch specialists to the incident and a customer service rating of each of the available dispatch specialists; send, to ... the available dispatch specialist, a notification indicating dispatch management responsibilities; and responsive to automatically transmitted locational information received from the ... indicating the dispatch arrival confirmation, automatically deactivate the dispatch timer..., under the broadest reasonable dispatch requester, human dispatch specialists), thus the claims are directed to certain methods of organizing human activity. 

Accordingly, the claims are directed to a mental process and certain methods of organizing human activities, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.


Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1, 7, 14: server, comprising: at least one processor; a communication interface communicatively coupled to the at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the dispatch management server, a dispatch requester computing device associated with a user, accessing, via the communication interface, a GPS device of the dispatch vehicle, a computing device associated with the dispatch vehicle, computing devices associated with dispatch vehicles, database, a computing device associated with the available dispatch specialist 

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

receiving, from..., receive threshold values...,  send to a ... available dispatch specialist, a notification..., these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – ...receiving, from..., receive threshold values..., data output – send to a ... available dispatch specialist, a notification...

Unlike the present claims, the claims at issue in Example 41 were directed to computer cryptography that is necessarily rooted in computing technology. The present claims are directed to abstract ideas, mental process and certain methods of organizing human activities. 

As Applicant point out in Applicant’s arguments dated, 6/21/2021, and Applicant’s Specification, such as, “the timely fulfillment of such a dispatch (i.e. managing human) may be paramount in ensuring the safety of those affected by the incident and/or accident, as well the integrity of the property or vehicle involved (i.e. fundamental economic/commercial/legal interactions)...manage fulfillment of a dispatch (i.e. managing human)...a dispatch management server having at least one processor, a memory, and a communication interface may receive data for each of one or more escalation control thresholds.(i.e. generally linking/apply it/extra-solution activities) Subsequently, the dispatch management server may monitor fulfillment of a dispatch after an incident based on each of the one or more escalation control thresholds...(i.e. managing human)....identify a dispatch specialist out of a plurality of dispatch specialists to receive task management responsibilities (i.e. managing human)....to identifying the available dispatch specialist out of the plurality of dispatch specialists to receive the task management responsibilities (i.e. managing human)....assist in the timely and streamlined fulfillment of a dispatch, ensuring the safety of the user and the integrity of any affected property (i.e. fundamental economic/commercial/legal interactions)...receive, from one or more devices, data associated with a plurality of escalation control thresholds, automatically identify and notify a dispatch specialist...(i.e. generally linking/apply it/extra-solution activities, managing human)...automatically transmitted location information is received from a GPS device of a dispatch vehicle indicating dispatch arrival confirmation (i.e. generally linking/apply it/extra-solution activities)...initiating, monitoring, and controlling a dispatch (i.e. managing human) using and interfacing with a number of computing devices (i.e. 

The claims do not “provide a technical solution”, since dispatch fulfillment is a business problem that is directed to mental process and organizing human activities. This problem does not specifically arise in the realm of computer technology, i.e. computerized vehicle dispatch, but rather, this problem existed and was addressed long before the advent of computers. Therefore, the claims do not improve upon the computing technology.

The limitations and elements are directed to abstract idea as described below with respect to the first prong of Step 2A, i.e. mental process (i.e. human dispatch manager gathering and observing human dispatcher data), organizing human activities (i.e. human dispatch manager dispatching available human dispatchers to human dispatch requester), generally linked to a technical environment, i.e. computerized dispatching, generic telematics devices, user interface, performing extra-solution activities, i.e. data gathering and data output, as analyzed under Step 2A Prong 2. Even novel and newly discovered judicial exceptions are still exceptions, despite their novelty. July 2015 Update, p. 3; see SAP America Inc. v. Investpic, LLC, No. 2017-2081, slip op. at 2 (Fed Cir. May 15, 2018). 

Simply reciting specific limitations that narrow the abstract idea does not make an abstract idea non-abstract. 79 Fed. Reg. 74631; buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1355 (2014); see SAP America at p. 12. As discussed in SAP America, no matter how much of an advance the claims recite, when “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm,” “[a]n advance of that nature is ineligible for patenting.” Id. at p. 3. 



Applicant submits, “…  the claims include "something more" than the abstract idea and thus are arguably patent-eligible (thus, Step 2B: Yes). Here, the claims are arguably patent eligible under section 101 and recite "significantly more" than an abstract idea as they effect an improvement in the technology and/or technical field of initiating a dispatch an available dispatch specialist to manage fulfillment of the dispatch in response to determining at least one of the threshold values for the plurality of escalation control thresholds has been surpassed. The available dispatch specialist being based on (i) "a sorted list of available dispatch specialists by excluding dispatch specialists that: are unavailable, work in a group not associated with the dispatch, or have a time conflict," and (ii) "identifying from the sorted list of available dispatch specialists, an available dispatch specialist occupying a top-most entry of the sorted list to manage fulfillment of the dispatch, the top-most entry of the sorted list being determined by considering: proximity of each of the available dispatch specialists to the incident and a customer service rating of each of the available dispatch specialists." As set forth in at least paragraph [0052] of the present application, this can be used to help regarding being "responsive to identifying that at least one of the one or more escalation control thresholds has been surpassed." Applicant further presents that such an improvement and recitation of "significantly more" than an abstract idea as an inventive concept under the 2019 PEG is further evidenced by previously overcoming the rejections under 35 U.S.C. § 103 against the present claims. ...” The Examiner respectfully disagrees.

Examiner notes the analysis for 35 USC 101 and the analysis for 35 USC 103 are separate issues and analyses. 

The argued elements, i.e. "(i) a sorted list of available dispatch specialists by excluding dispatch specialists that: are unavailable, work in a group not associated with the dispatch, or have a time conflict," and (ii) "identifying from the sorted list of available dispatch specialists, an available dispatch specialist occupying a top-most entry of the sorted list to manage fulfillment of the dispatch, the top-most entry of the sorted list being determined by considering: proximity of each of the available dispatch specialists to the incident and a customer service rating of each of the available dispatch specialists." are abstract elements as identified under Step 2A Prong 1.

Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 

As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 

Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure in at least, [0018] FIG. 1 depicts an illustrative dispatch management system 100 including a dispatch requester computing device 110, a dispatch vehicle 120, a dispatch management server 130, and a dispatch specialist computing device 140. Each of the dispatch requester computing device 110, dispatch vehicle 120, dispatch management server 130, and dispatch specialist computing device 140 may be configured to communicate with each other, as well as other computing devices, through network 150. Additionally, each component shown in FIG. 1 may be implemented in hardware, software, or a combination of the two. Furthermore, each component of the dispatch management system 100 may include a computing device (or system) having some or all of the structural components of dispatch control computing device 401 described below in regard to FIG. 4.  [0019] Dispatch requester computing device 110 may be associated with a dispatch requester, who may be an individual affected by an incident and/or accident related to real property (e.g., home, apartment, condominium, business, or other property) and/or a vehicle (e.g., automobile, motorcycle, scooter, bus, recreational vehicle, boat, or other vehicle). In instances in which the incident and/or accident is related to a vehicle, the incident and/or accident may further correspond to a one-vehicle accident, multi-vehicle accident, vehicle breakdown, inability to access a vehicle (e.g., locked out of vehicle), and the like. In instances in which the incident and/or accident is related to a home, the incident and/or accident may further correspond to a break-in, fire, plumbing issue, inability to access home (e.g., locked out of residence), and the like. [0020] The dispatch requester computing device 110 may be configured to receive and transmit information corresponding to a dispatch request, receive information corresponding to updates regarding the dispatch request, transmit location information, and the like. The dispatch requester computing device 110 may include GPS 111, which may be utilized in determining a location associated with the vehicle or home of the dispatch requester involved in the incident and/or accident. Such transmittal and reception processes as described above may be performed through an application, web application, calling interface, text interface, and/or other communication interface configured to facilitate interaction with one or more of dispatch vehicle 120 and the computing devices included therein (e.g., telematics device 123, vehicle control computer 124, mobile device 125, and the like), dispatch management server 130, and dispatch specialist computing device 140 [0021] Dispatch vehicle 120 in the dispatch management system 100 may be of a particular type corresponding to the nature of the dispatch request. For instance, in the event that the dispatch request is related to a broken down vehicle, the dispatch vehicle 120 may be a tow truck. Similarly, in the event that the dispatch request is related to a plumbing incident, the dispatch vehicle 120 may be a related to a plumber. As such, dispatch vehicle 120 may be, for example, an automobile, motorcycle, scooter, bus, truck, tow truck, recreational vehicle, commercial vehicle, emergency response vehicle, boat, or other vehicle corresponding to the nature of the dispatch request. In some instances, while not explicitly shown, dispatch vehicle 120 may be one of a plurality of vehicles. [0022] The dispatch vehicle 120 may include short-range communication systems 121, telematics device 122, vehicle control computer 123, mobile computing device 124, and/or GPS 125. Such components either operating alone or in tandem may be configured to receive and transmit information corresponding to a dispatch request, receive information corresponding to updates regarding the dispatch request, transmit location information, and the like. [0023] Short-range communication system 121 may be a vehicle-based data transmission system, which may be configured to transmit data to, and receive data from, one or more of dispatch requester computing device 110, dispatch management server 130, and dispatch specialist computing device 140. In some examples, communication system 121 may use dedicated short-range communications (DSRC) protocols and standards to perform wireless communications. However, short-range communication system 121 need not use DSRC, and may be implemented using other short-range wireless protocols in other examples, such as WLAN communication protocols (e.g., IEEE 802.11), Bluetooth (e.g., IEEE 802.15.1), or one or more of the Communication Access for Land Mobiles (CALM) wireless communication protocols and air interfaces. In certain examples, short-range communication system 121 may include specialized hardware installed in dispatch vehicle 120 (e.g., transceivers, antennas, and the like), while in other examples the communication system 121 may be implemented using existing vehicle hardware components (e.g., radio and satellite equipment, navigation computers, and the like) or may be implemented by software running on the mobile device 124 of a drivers or passengers within the vehicle 120 [0024] Telematics device 122 may be a computing device containing many or all of the hardware/software components as the dispatch control computing device 401 depicted in FIG. 4. Telematics device 122 may be configured to communicate with one or more of short range communication system 121, vehicle control computer 123, mobile computing device 124, and GPS 125. Additionally, the telematics device 122 may be configured to receive, store, and transmit vehicle data (e.g., location data from GPS 125) to one or more of dispatch requester computing device 110, dispatch management server 130, and dispatch specialist computing device 140. Telematics device 122 also may be configured to independently detect or determine vehicle data such as location information. As will be described in further detail below, in some instances, telematics device 122 of dispatch vehicle 120 may be configured to be accessed and/or controlled by dispatch management server 130 and/or dispatch specialist computing device 140 to provide information corresponding to a location of dispatch vehicle 120 [0025] Vehicle control computer 123 may be a computing device containing many or all of the hardware/software components as the dispatch control computing device 401 depicted in FIG. 4. Vehicle control computer 123 may be configured to communicate with one or more of short range communication system 121, telematics device 122, mobile computing device 124, and GPS 125. In some instances, vehicle control computing device 123 may be configured to receive and transmit information corresponding to a dispatch request, receive information corresponding to updates regarding the dispatch request, transmit location information, and the like. Such transmittal and reception processes may be performed through an application, web application, calling interface, text interface, and/or other communication interface configured to facilitate interaction with one or more of dispatch requester computing device 110, dispatch management server 130, and dispatch specialist computing device 140. Additionally, vehicle control computer 123 may be configured to interface with a display screen through which information concerning the dispatch may be displayed. [0026] Mobile computing device 124 may be a computing device containing many or all of the hardware/software components as the dispatch control computing device 401 depicted in FIG. 4. Mobile computing device 124 may be configured to communicate with one or more of short range communication system 121, telematics device 122, vehicle control computer 123, and GPS 125. In some instances, mobile computing device 124 may be configured to receive and transmit information corresponding to a dispatch request, receive information corresponding to updates regarding the dispatch request, transmit location information, and the like. Such transmittal and reception processes may be performed through an application, web application, calling interface, text interface, and/or other communication interface configured to facilitate interaction with one or more of dispatch requester computing device 110, dispatch management server 130, and dispatch specialist computing device 140. Additionally, mobile computing device 124 may also be configured to independently detect or determine vehicle data such as location information. [0027] GPS 125 may be configured to determine, store, and transmit locational information corresponding to dispatch vehicle 120. In some instances, GPS 125 may be configured to transmit location information to one or more of short range communication system 121, telematics device 122, vehicle control computer 123, and mobile computing device 124 [0028] The dispatch management system 100 also may include dispatch management server 130, containing some or all of the hardware/software components as the dispatch control computing device 401 depicted in FIG. 4. The dispatch management server 130 may be configured to communicate with dispatch requester computing device 110, components of dispatch vehicle 120 including short-range communication system 121, telematics device 122, vehicle control computer 123, and mobile device 124, and dispatch specialist computing device 140. Dispatch management server 130 may include dispatch management computer 131 and dispatch management database 132 [0029] The dispatch management computer 131 of dispatch management server 130 may be configured to receive data for each of one or more escalation control thresholds, monitor fulfillment of a dispatch after an incident based on each of the one or more escalation control thresholds, identify that at least one of the one or more escalation control thresholds has been surpassed, identify an available dispatch specialist out of a plurality of dispatch specialists to receive task management responsibilities, and assign the task management responsibilities to the dispatch specialist. As will be described in further detail below, dispatch management server 130 may perform additional functions by way of dispatch management computing device 131 [0030] The dispatch management database 132 may store information related to the performance of the dispatch management processes. In particular, dispatch management database 132 may store a plurality of dispatch profiles, which may be created upon the receipt of a dispatch request at dispatch management server 130. The dispatch profiles may include information such as a name of a dispatch requester, insurance information of the dispatch requester, timestamp of transmittal of a dispatch request, type of incident and/or accident corresponding to the dispatch request (e.g., vehicle accident, plumbing incident, locked out of property/vehicle, and the like), and locational data corresponding to the location of the incident and/or accident. Furthermore, the dispatch profiles may be configured to include information corresponding to the dispatch vehicle enlisted with fulfilling the dispatch request. Such information may include an identification number of the dispatch vehicle, as well data corresponding to the fulfillment of the dispatch in relation to the escalation control thresholds. [0031] Additionally, dispatch management database 132 may store information related to each of a plurality of dispatch vehicles. Such information may include a type associated with the dispatch vehicle (e.g., tow truck, plumber, electrician, locksmith, and the like), a real-time indication of availability of the dispatch vehicle (e.g., available, unavailable), a dispatch schedule associated with the dispatch vehicle, and a real-time location associated with the dispatch vehicle. [0032] Furthermore, the dispatch management database 132 may store information related to each of a plurality of dispatch specialists who may be individuals responsible for monitoring fulfillment of a dispatch after an escalation control threshold has been surpassed. Such information may include a name and contact information of the dispatch specialist, a real- time indication of availability of the dispatch specialist (e.g., available, unavailable), a schedule associated with the dispatch specialist, and a group associated with the dispatch specialist. Such groups may be related to an area of specialty such as property or vehicle, may relate to a specific type of property or vehicle (e.g., house, truck, boat, and the like), and/or may relate to a specific manufacturer of vehicle. [0033] The dispatch management system 100 also may include dispatch specialist computing device 140, containing some or all of the hardware/software components as the dispatch control computing device 401 depicted in FIG. 4. The dispatch specialist computing device 140 may be associated with a dispatch specialist and may be configured to communicate with dispatch requester computing device 110, components of dispatch vehicle 120 including short-range communication system 121, telematics device 122, vehicle control computer 123 and mobile device 124, and dispatch management server 130. In some instances, while not explicitly shown, dispatch specialist computing device 140 may be one of a plurality of computing devices, each of which being associated with a particular dispatch specialist.  [0034] FIGS. 2A, 2B, 2C, 2D, 2E, and 2F depict an illustrative event sequence for using systemic logic to manage fulfillment of a dispatch in accordance with one or more aspects of the disclosure. The event sequence described below in regard to FIGS. 2A, 2B, 2C, 2D, 2E, and 2F may include processing steps performed in response to an incident and/or accident involving real property or a vehicle of a user or dispatch requester. While the steps shown in FIGS. 2A, 2B, 2C, 2D, 2E, and 2F are presented sequentially, the steps need not follow the sequence presented and may occur in any order. [0061] FIG. 4 illustrates a block diagram of a dispatch control computing device 401 in a system that may be used according to one or more illustrative embodiments of the disclosure. The dispatch control computing device 401 may have a processor 403 for controlling overall operation of the dispatch control computing device 401 and its associated components, including RAM 405, ROM 407, input/output module 409, and memory unit 415. The dispatch control computing device 401, along with one or more additional devices (e.g., terminals 441, 451) may correspond to any of multiple systems or devices, such as dispatch management systems, configured as described herein for performing methods corresponding to the usage of systemic logic to manage fulfillment of a dispatch. [0062] Input / Output (I/O) module 409 may include a microphone, keypad, touch screen, and/or stylus through which a user of the dispatch control computing device 401 may provide input, and may also include one or more of a speaker for providing audio input/output and a video display device for providing textual, audiovisual and/or graphical output. Software may be stored within memory unit 415 and/or other storage to provide instructions to processor 403 for enabling dispatch control computing device 401 to perform various functions. For example, memory unit 415 may store software used by the dispatch control computing device 401, such as an operating system 417, application programs 419, and an associated internal database 421. The memory unit 415 includes one or more of volatile and/or non-volatile computer memory to store computer-executable instructions, data, and/or other information. Processor 403 and its associated components may allow the dispatch control computing device 401 to execute a series of computer-readable instructions to perform the one or more of the processes or functions described herein.  [0063] The dispatch control computing device 401 may operate in a networked environment 400 supporting connections to one or more remote computers, such as terminals / devices 441 and 451. Dispatch control computing device 401, and related terminals / devices 441 and 451, may include devices installed in vehicles and/or homes, mobile devices that may travel within vehicles and/or may be situated in homes, or devices outside of vehicles and/or homes that are configured to perform aspects of the processes described herein. Thus, the dispatch control computing device 401 and terminals / devices 441 and 451 may each include personal computers (e.g., laptop, desktop, or tablet computers), servers (e.g., web servers, database servers), vehicle-based devices (e.g., on-board vehicle computers, short-range vehicle communication systems, sensors, and telematics devices), or mobile communication devices (e.g., mobile phones, portable computing devices, and the like), and may include some or all of the elements described above with respect to the dispatch control computing device 401. The network connections depicted in FIG. 4 include a local area network (LAN) 425 and a wide area network (WAN) 429, and a wireless telecommunications network 433, but may also include other networks. When used in a LAN networking environment, the dispatch control computing device 401 may be connected to the LAN 425 through a network interface or adapter 423. When used in a WAN networking environment, the dispatch control computing device 401 may include a modem 427 or other means for establishing communications over the WAN 429, such as network 431 (e.g., the Internet). When used in a wireless telecommunications network 433, the dispatch control computing device 401 may include one or more transceivers, digital signal processors, and additional circuitry and software for communicating with wireless computing devices 441 (e.g., mobile phones, short-range vehicle communication systems, vehicle sensing and telematics devices) via one or more network devices 435 (e.g., base transceiver stations) in the wireless network 433 [0064] It will be appreciated that the network connections shown are illustrative and other means of establishing a communications link between the computers may be used. The existence of any of various network protocols such as TCP/IP, Ethernet, FTP, HTTP and the like, and of various wireless communication technologies such as GSM, CDMA, Wi-Fi, and WiMAX, is presumed, and the various computing devices and components described herein may be configured to communicate using any of these network protocols or technologies.   [0066] As will be appreciated by one of skill in the art, the various aspects described herein may be embodied as a method, a computer system, or a computer program product. Accordingly, those aspects may take the form of an entirely hardware embodiment, an entirely software embodiment or an embodiment combining software and hardware aspects. Furthermore, such aspects may take the form of a computer program product stored by one or more computer-readable storage media having computer-readable program code, or instructions, embodied in or on the storage media. Any suitable computer readable storage media may be utilized, including hard disks, CD-ROMs, optical storage devices, magnetic storage devices, and/or any combination thereof. [0067] Although the subject matter has been described in language specific to structural features and/or methodological acts, it is to be understood that the subject matter defined in the appended claims is not necessarily limited to the specific features or acts described above., as required by Berkheimer Memo.

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).





Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5-7, 9, 11-14, 16, and 18-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims (claim 1, and similarly 7 and 14) recite,
“A dispatch management ... to: 
initiate a dispatch of a dispatch vehicle in response to receiving, from ... with a user involved in an incident, a request for the dispatch after an incident; 
receive threshold values for each of a plurality of escalation control thresholds related to the dispatch, wherein the plurality of escalation control thresholds comprises:
a predictive estimated time of arrival (ETA) of the dispatch vehicle determined based on ..., 
a maximum number of ETA extensions, wherein the number of ETA extensions is a number of predetermined time periods of extension beyond the predictive ETA requested by ... for arrival at a location of the incident, and 
a maximum number of dispatches, wherein the number of dispatches is a number of times a dispatch of a new dispatch vehicle is initiated for the same incident due to cancelation of a previous dispatch vehicle; 
activate a dispatch timer associated with the dispatch and configured to automatically expire upon receipt of a dispatch arrival confirmation; 
receive, from one or more ..., data associated with each of the plurality of escalation control thresholds for each of the dispatch vehicles
responsive to determining that the data indicates that at least one of the threshold values for the plurality of escalation control thresholds has been surpassed, identify, based on accessing a ... comprising a plurality of dispatch specialists, a sorted list of available dispatch specialists by excluding dispatch specialists that: are unavailable, work in a group not associated with the dispatch, or have a time conflict; 
identify from the sorted list of available dispatch specialists, an available dispatch specialist occupying a top-most entry of the sorted list to manage fulfillment of the dispatch, the top-most entry of the sorted list being determined by considering: proximity of each of the available dispatch specialists to the incident and a customer service rating of each of the available dispatch specialists; 
send, to ... the available dispatch specialist, a notification indicating dispatch management responsibilities; and 
responsive to automatically transmitted locational information received from the ... indicating the dispatch arrival confirmation, automatically deactivate the dispatch timer.”

Analyzing under Step 2A, Prong 1:
The limitations regarding, ...initiate a dispatch of a dispatch vehicle in response to receiving, from ... with a user involved in an incident, a request for the dispatch after an incident; receive threshold values for each of a plurality of escalation control thresholds related to the dispatch, wherein the plurality of escalation control thresholds comprises: a predictive estimated time of arrival (ETA) of the dispatch vehicle determined based on ...,  a maximum number of ETA extensions, wherein the number of ETA extensions is a number of predetermined time periods of extension beyond the predictive ETA requested by ... for arrival at a location of the incident, and a maximum number of dispatches, wherein the number of dispatches is a number of times a dispatch of a new dispatch vehicle is initiated for the same incident due to cancelation of a previous dispatch vehicle; activate a dispatch timer associated with the dispatch and configured to automatically expire upon receipt of a dispatch arrival confirmation; receive, from one or more ..., data associated with each of the plurality of escalation control thresholds for each of the dispatch vehicles; responsive to determining that the data indicates that at least one of the threshold values for the plurality of escalation control thresholds has been surpassed, identify, based on accessing a ... comprising a plurality of dispatch specialists, a sorted list of available dispatch specialists by excluding dispatch specialists that: are unavailable, work in a group not associated with the dispatch, or have a time conflict; identify from the sorted list of available dispatch specialists, an available dispatch specialist occupying a top-most entry of the sorted list to manage fulfillment of the dispatch, the top-most entry of the sorted list being determined by considering: proximity of each of the available dispatch specialists to the incident and a customer service rating of each of the available dispatch specialists; send, to ... the available dispatch specialist, a notification indicating dispatch management responsibilities; and responsive to automatically transmitted locational information received from the ... indicating the dispatch arrival confirmation, automatically deactivate the dispatch timer...,under the broadest reasonable interpretation, may be interpreted to include a human reasonably using a human mind through human observation and using pen and paper to, ...initiate a dispatch of a dispatch vehicle in response to receiving, from ... with a user involved in an incident, a request for the dispatch after an incident; receive threshold values for each of a plurality of escalation control thresholds related to the dispatch, wherein the plurality of escalation control thresholds comprises: a predictive estimated time of arrival (ETA) of the dispatch vehicle determined based on ...,  a maximum number of ETA extensions, wherein the number of ETA extensions is a number of predetermined time periods of extension beyond the predictive ETA requested by ... for arrival at a location of the incident, and a maximum number of dispatches, wherein the number of dispatches is a number of times a dispatch of a new dispatch vehicle is initiated for the same incident due to cancelation of a previous dispatch vehicle; activate a dispatch timer associated with the dispatch and configured to automatically expire upon receipt of a dispatch arrival confirmation; receive, from one or more ..., data associated with each of the plurality of escalation control thresholds for each of the dispatch vehicles; responsive to determining that the data indicates that at least one of the threshold values for the plurality of escalation control thresholds has been surpassed, identify, based on accessing a ... comprising a plurality of dispatch specialists, a sorted list of available dispatch specialists by excluding dispatch specialists that: are unavailable, work in a group not associated with the dispatch, or have a time conflict; identify from the sorted list of available dispatch specialists, an available dispatch specialist occupying a top-most entry of the sorted list to manage fulfillment of the dispatch, the top-most entry of the sorted list being determined by considering: proximity of each of the available dispatch specialists to the incident and a customer service rating of each of the available dispatch specialists; send, to ... the available dispatch specialist, a notification indicating dispatch management responsibilities; and responsive to automatically transmitted locational information received from the ... indicating the dispatch arrival confirmation, automatically deactivate the dispatch timer...  ; therefore, the claims are directed to a mental process. 

Further, ...initiate a dispatch of a dispatch vehicle in response to receiving, from ... with a user involved in an incident, a request for the dispatch after an incident; receive threshold values for each of a plurality of escalation control thresholds related to the dispatch, wherein the plurality of escalation control thresholds comprises: a predictive estimated time of arrival (ETA) of the dispatch vehicle determined based on ...,  a maximum number of ETA extensions, wherein the number of ETA extensions is a number of predetermined time periods of extension beyond the predictive ETA requested by ... for arrival at a location of the incident, and a maximum number of dispatches, wherein the number of dispatches is a number of times a dispatch of a new dispatch vehicle is initiated for the same incident due to cancelation of a previous dispatch vehicle; activate a dispatch timer associated with the dispatch and configured to automatically expire upon receipt of a dispatch arrival confirmation; receive, from one or more ..., data associated with each of the plurality of escalation control thresholds for each of the dispatch vehicles; responsive to determining that the data indicates that at least one of the threshold values for the plurality of escalation control thresholds has been surpassed, identify, based on accessing a ... comprising a plurality of dispatch specialists, a sorted list of available dispatch specialists by excluding dispatch specialists that: are unavailable, work in a group not associated with the dispatch, or have a time conflict; identify from the sorted list of available dispatch specialists, an available dispatch specialist occupying a top-most entry of the sorted list to manage fulfillment of the dispatch, the top-most entry of the sorted list being determined by considering: proximity of each of the available dispatch specialists to the incident and a customer service rating of each of the available dispatch specialists; send, to ... the available dispatch specialist, a notification indicating dispatch management responsibilities; and responsive to automatically transmitted locational information received from the ... indicating the dispatch arrival confirmation, automatically deactivate the dispatch timer..., under the broadest reasonable interpretation, is managing, organizing, scheduling, human dispatch specialists’ dispatch responsibilities and to fulfill the dispatch request of human dispatch requester, which is managing personal behavior or relationships or interactions between people (i.e. human dispatch requester, human dispatch specialists), thus the claims are directed to certain methods of organizing human activity. 

Accordingly, the claims are directed to a mental process and certain methods of organizing human activities, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1, 7, 14: server, comprising: at least one processor; a communication interface communicatively coupled to the at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the dispatch management server, a dispatch requester computing device associated with a user, accessing, via the communication interface, a GPS device of the dispatch vehicle, a computing device associated with the dispatch vehicle, computing devices associated with dispatch vehicles, database, a computing device associated with the available dispatch specialist 

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

Additionally, with respect to the elements, ...receiving, from..., receive threshold values...,  send to a ... available dispatch specialist, a notification..., these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – ...receiving, from..., receive threshold values..., data output – send to a ... available dispatch specialist, a notification...


Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 

As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 

Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure in at least, [0018] FIG. 1 depicts an illustrative dispatch management system 100 including a dispatch requester computing device 110, a dispatch vehicle 120, a dispatch management server 130, and a dispatch specialist computing device 140. Each of the dispatch requester computing device 110, dispatch vehicle 120, dispatch management server 130, and dispatch specialist computing device 140 may be configured to communicate with each other, as well as other computing devices, through network 150. Additionally, each component shown in FIG. 1 may be implemented in hardware, software, or a combination of the two. Furthermore, each component of the dispatch management system 100 may include a computing device (or system) having some or all of the structural components of dispatch control computing device 401 described below in regard to FIG. 4.  [0019] Dispatch requester computing device 110 may be associated with a dispatch requester, who may be an individual affected by an incident and/or accident related to real property (e.g., home, apartment, condominium, business, or other property) and/or a vehicle (e.g., automobile, motorcycle, scooter, bus, recreational vehicle, boat, or other vehicle). In instances in which the incident and/or accident is related to a vehicle, the incident and/or accident may further correspond to a one-vehicle accident, multi-vehicle accident, vehicle breakdown, inability to access a vehicle (e.g., locked out of vehicle), and the like. In instances in which the incident and/or accident is related to a home, the incident and/or accident may further correspond to a break-in, fire, plumbing issue, inability to access home (e.g., locked out of residence), and the like. [0020] The dispatch requester computing device 110 may be configured to receive and transmit information corresponding to a dispatch request, receive information corresponding to updates regarding the dispatch request, transmit location information, and the like. The dispatch requester computing device 110 may include GPS 111, which may be utilized in determining a location associated with the vehicle or home of the dispatch requester involved in the incident and/or accident. Such transmittal and reception processes as described above may be performed through an application, web application, calling interface, text interface, and/or other communication interface configured to facilitate interaction with one or more of dispatch vehicle 120 and the computing devices included therein (e.g., telematics device 123, vehicle control computer 124, mobile device 125, and the like), dispatch management server 130, and dispatch specialist computing device 140 [0021] Dispatch vehicle 120 in the dispatch management system 100 may be of a particular type corresponding to the nature of the dispatch request. For instance, in the event that the dispatch request is related to a broken down vehicle, the dispatch vehicle 120 may be a tow truck. Similarly, in the event that the dispatch request is related to a plumbing incident, the dispatch vehicle 120 may be a related to a plumber. As such, dispatch vehicle 120 may be, for example, an automobile, motorcycle, scooter, bus, truck, tow truck, recreational vehicle, commercial vehicle, emergency response vehicle, boat, or other vehicle corresponding to the nature of the dispatch request. In some instances, while not explicitly shown, dispatch vehicle 120 may be one of a plurality of vehicles. [0022] The dispatch vehicle 120 may include short-range communication systems 121, telematics device 122, vehicle control computer 123, mobile computing device 124, and/or GPS 125. Such components either operating alone or in tandem may be configured to receive and transmit information corresponding to a dispatch request, receive information corresponding to updates regarding the dispatch request, transmit location information, and the like. [0023] Short-range communication system 121 may be a vehicle-based data transmission system, which may be configured to transmit data to, and receive data from, one or more of dispatch requester computing device 110, dispatch management server 130, and dispatch specialist computing device 140. In some examples, communication system 121 may use dedicated short-range communications (DSRC) protocols and standards to perform wireless communications. However, short-range communication system 121 need not use DSRC, and may be implemented using other short-range wireless protocols in other examples, such as WLAN communication protocols (e.g., IEEE 802.11), Bluetooth (e.g., IEEE 802.15.1), or one or more of the Communication Access for Land Mobiles (CALM) wireless communication protocols and air interfaces. In certain examples, short-range communication system 121 may include specialized hardware installed in dispatch vehicle 120 (e.g., transceivers, antennas, and the like), while in other examples the communication system 121 may be implemented using existing vehicle hardware components (e.g., radio and satellite equipment, navigation computers, and the like) or may be implemented by software running on the mobile device 124 of a drivers or passengers within the vehicle 120 [0024] Telematics device 122 may be a computing device containing many or all of the hardware/software components as the dispatch control computing device 401 depicted in FIG. 4. Telematics device 122 may be configured to communicate with one or more of short range communication system 121, vehicle control computer 123, mobile computing device 124, and GPS 125. Additionally, the telematics device 122 may be configured to receive, store, and transmit vehicle data (e.g., location data from GPS 125) to one or more of dispatch requester computing device 110, dispatch management server 130, and dispatch specialist computing device 140. Telematics device 122 also may be configured to independently detect or determine vehicle data such as location information. As will be described in further detail below, in some instances, telematics device 122 of dispatch vehicle 120 may be configured to be accessed and/or controlled by dispatch management server 130 and/or dispatch specialist computing device 140 to provide information corresponding to a location of dispatch vehicle 120 [0025] Vehicle control computer 123 may be a computing device containing many or all of the hardware/software components as the dispatch control computing device 401 depicted in FIG. 4. Vehicle control computer 123 may be configured to communicate with one or more of short range communication system 121, telematics device 122, mobile computing device 124, and GPS 125. In some instances, vehicle control computing device 123 may be configured to receive and transmit information corresponding to a dispatch request, receive information corresponding to updates regarding the dispatch request, transmit location information, and the like. Such transmittal and reception processes may be performed through an application, web application, calling interface, text interface, and/or other communication interface configured to facilitate interaction with one or more of dispatch requester computing device 110, dispatch management server 130, and dispatch specialist computing device 140. Additionally, vehicle control computer 123 may be configured to interface with a display screen through which information concerning the dispatch may be displayed. [0026] Mobile computing device 124 may be a computing device containing many or all of the hardware/software components as the dispatch control computing device 401 depicted in FIG. 4. Mobile computing device 124 may be configured to communicate with one or more of short range communication system 121, telematics device 122, vehicle control computer 123, and GPS 125. In some instances, mobile computing device 124 may be configured to receive and transmit information corresponding to a dispatch request, receive information corresponding to updates regarding the dispatch request, transmit location information, and the like. Such transmittal and reception processes may be performed through an application, web application, calling interface, text interface, and/or other communication interface configured to facilitate interaction with one or more of dispatch requester computing device 110, dispatch management server 130, and dispatch specialist computing device 140. Additionally, mobile computing device 124 may also be configured to independently detect or determine vehicle data such as location information. [0027] GPS 125 may be configured to determine, store, and transmit locational information corresponding to dispatch vehicle 120. In some instances, GPS 125 may be configured to transmit location information to one or more of short range communication system 121, telematics device 122, vehicle control computer 123, and mobile computing device 124 [0028] The dispatch management system 100 also may include dispatch management server 130, containing some or all of the hardware/software components as the dispatch control computing device 401 depicted in FIG. 4. The dispatch management server 130 may be configured to communicate with dispatch requester computing device 110, components of dispatch vehicle 120 including short-range communication system 121, telematics device 122, vehicle control computer 123, and mobile device 124, and dispatch specialist computing device 140. Dispatch management server 130 may include dispatch management computer 131 and dispatch management database 132 [0029] The dispatch management computer 131 of dispatch management server 130 may be configured to receive data for each of one or more escalation control thresholds, monitor fulfillment of a dispatch after an incident based on each of the one or more escalation control thresholds, identify that at least one of the one or more escalation control thresholds has been surpassed, identify an available dispatch specialist out of a plurality of dispatch specialists to receive task management responsibilities, and assign the task management responsibilities to the dispatch specialist. As will be described in further detail below, dispatch management server 130 may perform additional functions by way of dispatch management computing device 131 [0030] The dispatch management database 132 may store information related to the performance of the dispatch management processes. In particular, dispatch management database 132 may store a plurality of dispatch profiles, which may be created upon the receipt of a dispatch request at dispatch management server 130. The dispatch profiles may include information such as a name of a dispatch requester, insurance information of the dispatch requester, timestamp of transmittal of a dispatch request, type of incident and/or accident corresponding to the dispatch request (e.g., vehicle accident, plumbing incident, locked out of property/vehicle, and the like), and locational data corresponding to the location of the incident and/or accident. Furthermore, the dispatch profiles may be configured to include information corresponding to the dispatch vehicle enlisted with fulfilling the dispatch request. Such information may include an identification number of the dispatch vehicle, as well data corresponding to the fulfillment of the dispatch in relation to the escalation control thresholds. [0031] Additionally, dispatch management database 132 may store information related to each of a plurality of dispatch vehicles. Such information may include a type associated with the dispatch vehicle (e.g., tow truck, plumber, electrician, locksmith, and the like), a real-time indication of availability of the dispatch vehicle (e.g., available, unavailable), a dispatch schedule associated with the dispatch vehicle, and a real-time location associated with the dispatch vehicle. [0032] Furthermore, the dispatch management database 132 may store information related to each of a plurality of dispatch specialists who may be individuals responsible for monitoring fulfillment of a dispatch after an escalation control threshold has been surpassed. Such information may include a name and contact information of the dispatch specialist, a real- time indication of availability of the dispatch specialist (e.g., available, unavailable), a schedule associated with the dispatch specialist, and a group associated with the dispatch specialist. Such groups may be related to an area of specialty such as property or vehicle, may relate to a specific type of property or vehicle (e.g., house, truck, boat, and the like), and/or may relate to a specific manufacturer of vehicle. [0033] The dispatch management system 100 also may include dispatch specialist computing device 140, containing some or all of the hardware/software components as the dispatch control computing device 401 depicted in FIG. 4. The dispatch specialist computing device 140 may be associated with a dispatch specialist and may be configured to communicate with dispatch requester computing device 110, components of dispatch vehicle 120 including short-range communication system 121, telematics device 122, vehicle control computer 123 and mobile device 124, and dispatch management server 130. In some instances, while not explicitly shown, dispatch specialist computing device 140 may be one of a plurality of computing devices, each of which being associated with a particular dispatch specialist.  [0034] FIGS. 2A, 2B, 2C, 2D, 2E, and 2F depict an illustrative event sequence for using systemic logic to manage fulfillment of a dispatch in accordance with one or more aspects of the disclosure. The event sequence described below in regard to FIGS. 2A, 2B, 2C, 2D, 2E, and 2F may include processing steps performed in response to an incident and/or accident involving real property or a vehicle of a user or dispatch requester. While the steps shown in FIGS. 2A, 2B, 2C, 2D, 2E, and 2F are presented sequentially, the steps need not follow the sequence presented and may occur in any order. [0061] FIG. 4 illustrates a block diagram of a dispatch control computing device 401 in a system that may be used according to one or more illustrative embodiments of the disclosure. The dispatch control computing device 401 may have a processor 403 for controlling overall operation of the dispatch control computing device 401 and its associated components, including RAM 405, ROM 407, input/output module 409, and memory unit 415. The dispatch control computing device 401, along with one or more additional devices (e.g., terminals 441, 451) may correspond to any of multiple systems or devices, such as dispatch management systems, configured as described herein for performing methods corresponding to the usage of systemic logic to manage fulfillment of a dispatch. [0062] Input / Output (I/O) module 409 may include a microphone, keypad, touch screen, and/or stylus through which a user of the dispatch control computing device 401 may provide input, and may also include one or more of a speaker for providing audio input/output and a video display device for providing textual, audiovisual and/or graphical output. Software may be stored within memory unit 415 and/or other storage to provide instructions to processor 403 for enabling dispatch control computing device 401 to perform various functions. For example, memory unit 415 may store software used by the dispatch control computing device 401, such as an operating system 417, application programs 419, and an associated internal database 421. The memory unit 415 includes one or more of volatile and/or non-volatile computer memory to store computer-executable instructions, data, and/or other information. Processor 403 and its associated components may allow the dispatch control computing device 401 to execute a series of computer-readable instructions to perform the one or more of the processes or functions described herein.  [0063] The dispatch control computing device 401 may operate in a networked environment 400 supporting connections to one or more remote computers, such as terminals / devices 441 and 451. Dispatch control computing device 401, and related terminals / devices 441 and 451, may include devices installed in vehicles and/or homes, mobile devices that may travel within vehicles and/or may be situated in homes, or devices outside of vehicles and/or homes that are configured to perform aspects of the processes described herein. Thus, the dispatch control computing device 401 and terminals / devices 441 and 451 may each include personal computers (e.g., laptop, desktop, or tablet computers), servers (e.g., web servers, database servers), vehicle-based devices (e.g., on-board vehicle computers, short-range vehicle communication systems, sensors, and telematics devices), or mobile communication devices (e.g., mobile phones, portable computing devices, and the like), and may include some or all of the elements described above with respect to the dispatch control computing device 401. The network connections depicted in FIG. 4 include a local area network (LAN) 425 and a wide area network (WAN) 429, and a wireless telecommunications network 433, but may also include other networks. When used in a LAN networking environment, the dispatch control computing device 401 may be connected to the LAN 425 through a network interface or adapter 423. When used in a WAN networking environment, the dispatch control computing device 401 may include a modem 427 or other means for establishing communications over the WAN 429, such as network 431 (e.g., the Internet). When used in a wireless telecommunications network 433, the dispatch control computing device 401 may include one or more transceivers, digital signal processors, and additional circuitry and software for communicating with wireless computing devices 441 (e.g., mobile phones, short-range vehicle communication systems, vehicle sensing and telematics devices) via one or more network devices 435 (e.g., base transceiver stations) in the wireless network 433 [0064] It will be appreciated that the network connections shown are illustrative and other means of establishing a communications link between the computers may be used. The existence of any of various network protocols such as TCP/IP, Ethernet, FTP, HTTP and the like, and of various wireless communication technologies such as GSM, CDMA, Wi-Fi, and WiMAX, is presumed, and the various computing devices and components described herein may be configured to communicate using any of these network protocols or technologies.   [0066] As will be appreciated by one of skill in the art, the various aspects described herein may be embodied as a method, a computer system, or a computer program product. Accordingly, those aspects may take the form of an entirely hardware embodiment, an entirely software embodiment or an embodiment combining software and hardware aspects. Furthermore, such aspects may take the form of a computer program product stored by one or more computer-readable storage media having computer-readable program code, or instructions, embodied in or on the storage media. Any suitable computer readable storage media may be utilized, including hard disks, CD-ROMs, optical storage devices, magnetic storage devices, and/or any combination thereof. [0067] Although the subject matter has been described in language specific to structural features and/or methodological acts, it is to be understood that the subject matter defined in the appended claims is not necessarily limited to the specific features or acts described above., as required by Berkheimer Memo.

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).

Moreover, the remaining elements of dependent claims 3, 5-6, 9, 11-13, 16, and 18-23, do not transform the recited abstract idea into a patent eligible invention because these remaining elements merely recite further abstract limitations that provide nothing more than simply a narrowing of the abstract idea recited in the independent claims. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components to “apply” the recited abstract idea, perform insignificant extra-solution activity, and generally link the abstract idea to a technical environment. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1, 3, 5-7, 9, 11-14, 16, and 18-23 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN MAX LEE whose telephone number is (571) 272-3821.  The examiner can normally be reached on Mon-Thurs 8:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PO HAN MAX LEE/Examiner, Art Unit 3623

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623